                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                                    Civil Action No.: 1:19-cv-10116-LTS

_____________________________________
LUIS ANGEL RODRIGUEZ,                 )
       Plaintiff,                     )
                                      )
v.                                    )
                                      )
BOSTON PUBLIC SCHOOLS, and            )
SHAUN O. HARRISON, individually and   )
in his official capacity              )
       Defendants                     )

   PLAINTIFFS’ AUTOMATIC DISCLOSURES PURSUANT TO FED. R. CIV. P. 26
                     (a)(1)(A) AND LOCAL R. 26.2.

       Pursuant to Fed. R. Civ. P. 26 (a)(1)(A) and D. Mass. Local Rule 26.2, Plaintiffs hereby
make the following automatic disclosures:

       A. Persons likely to have discoverable information.
              1. Plaintiff Luis Angel Rodriguez.
              2. Defendant Shaun O. Harrison.
              3. Caitlyn Murphy. Ms. Murphy was Headmaster at the English High School,
                  144 McBride Street, Jamaica Plain, MA 02130.
              4. Patricia Riordan. Ms. Riordan was the SESS Coordinator listed with regard to
                  Mr. Rodriguez’s Individualized Educational Program for the school year
                  2014-2015.
              5. Lucas Rosen, Laurie Suzanne Green, Mark T. Sullivan, Lillian O’Flaherty,
                  Berthlyn M. Bernier, and Sophia Viglas. Mr. Rodriguez’s classroom teachers
                  at the English High School in the school year 2014-2015.
              6. Dr. Tommy Chang. Dr. Chang is the former Boston Public Schools’
                  Superintendent selected who was selected to replace interim Superintendent
                  John P. McDonough on or about the beginning of March 2015.
                                               1
       7. Karen A. Glasgow. Ms. Glasgow was the Director of Labor Relations at the
             Boston Public Schools, Office of Labor Relations who conducted an internal
             investigation of Mr. Harrison’s employment history.

       Plaintiffs reserve the right to supplement this list.

B. Description of relevant documents.
All non-privileged documents are available for inspection at the Mann Law Firm,
P.C., 200 Highland Avenue, Suite 300, Needham, MA 02494.
1. Mr. Rodriguez’s School Records
2. Mr. Rodriguez’s Medical Records/Bills.

Plaintiffs reserve the right to supplement this list with documents obtained through
discovery.

C. Insurance Agreements.

Not applicable.

D. Expert Witnesses.

Plaintiffs have not yet determined the witness(es) to be called as expert(s) at this trial, but
recognize their obligation to supplement this response.

                                               Respectfully submitted by counsel,


                                                       /s/ Simon B. Mann
                                                       _____________________________
                                                       Simon B. Mann, BBO#665301
                                                       Lisa A. McNaughton, BBO#699545
                                                       200 Highland Avenue, Suite 300
                                                       Needham, MA 02494
                                                       T. 617.690.7379
                                                       Simon@sbmannlaw.com
                                                       lisa@sbmannlaw.com


                                           2
                                    Certificate of Service



        I, Simon B. Mann, hereby certify that a true copy of the above document will be served
upon all parties of record via this court’s electronic filing system and to those non-registered
participants via first class mail.




                                            /s/ Simon B. Mann
                                            Simon B. Mann




                                               3
